288 S.W.3d 606 (2008)
Dwayne DOBBINS, Petitioner,
v.
DEMOCRATIC PARTY OF ARKANSAS; David Pryor, Chairman of Democratic Party; Mariah Hatta, Executive Director Of Democratic Party; Charlie Daniels, Secretary of State; Pulaski County Election Commission; Kent Walker, Pulaski County Election Commission Chairman; Martha McCaskill, Pulaski County Election Commissioner; and Ozell Snider, Pulaski County Election Commissioner, Respondents.
No. 08-1225.
Supreme Court of Arkansas.
October 22, 2008.
Morris and Associates, P.A., by: Jimmy C. Morris, Jr., Little Rock, for petitioner.
No response.
PER CURIAM.
Petitioner Dwayne Dobbins moves this court for a writ of mandamus, injunction, and declaratory relief, and further moves to expedite the hearing of his petition. In his petition, Dobbins prays that this court direct the respondents to certify him and to place him on the ballot for the position of State Representative, District 39.
We grant Dobbins's motion to expedite and hereby order briefing in the matter. Simultaneous briefs by the parties shall be filed no later than 12:00 p.m. on Thursday, October 23, 2008. No reply briefs will be permitted. Because we take judicial notice of the fact that early voting has already begun in Pulaski County and the *607 ballots have already been printed, we further order the parties to address, in addition to any issues raised or addressed by them, the practicality of placing Dobbins on the ballot at this late date should his petition be meritorious.
Motion to expedite granted; briefing ordered.
WILLS, J., not participating.